DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0047257.   The improvement comprises removing the remaining sacrificial layer to form bottom through-holes in spaces formed after removing the remaining sacrificial layer, wherein the bottom through-holes comprise drain bottom through-holes of the active regions corresponding to the memory cell drain and source bottom through-holes corresponding to memory cell source; wherein a material of the sacrificial layer is different from the materials of the spacers, the isolation dielectric, and the shallow trench isolations.
	In re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0047257.   The improvement comprises the bottom through-holes comprise drain bottom through-holes of the active regions corresponding to the memory cell drain and source bottom through-holes corresponding to memory cell source, and gate bottom through-holes corresponding to memory cell gate.

Response to Arguments
Applicant’s arguments, submitted on 2/22/21, have been fully considered and are persuasive.  The rejection, as set forth in the previous office action, has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 26, 2021



/HSIEN MING LEE/